Title: To George Washington from Timothy Pickering, 10 February 1797
From: Pickering, Timothy
To: Washington, George


                        
                             Friday Feby 10. 1797.
                        
                        The Secretary of State has the honor to inform the President of the United
                            States, that having examined the Constitution & the law respecting the President
                            & Vice President of the U. States, he sees no part requiring that the Vice-President
                            elect should come to the Seat of Government to take the oath to support the Constitution of
                            the U.S. which appears to be the only oath required of him. That oath may be administered by
                            any one Senator to the Vice President. However, the Secretary will immediately see the Vice
                            President, if at his lodgings, & ascertain the ideas of the Senate on the mode of
                            notifying to Mr Jefferson his election; & if this was expected to be by Express, one
                            shall be engaged without delay.
                        
                            T. Pickering
                            
                        
                    